


110 HR 6031 IH: Eradicating Asian Carp in the Great Lakes Study Act of

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6031
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mr. Kirk introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Director of the United States Fish and
		  Wildlife Service to conduct a study of the feasibility of a variety of
		  approaches to eradicating Asian carp from the Great Lakes and their tributary
		  and connecting waters.
	
	
		1.Short TitleThis Act may be cited as the
			 Eradicating Asian Carp in the Great Lakes Study Act of
			 2007.
		2.Asian Carp
			 Eradication Study and Report
			(a)In
			 generalThe Director of the
			 United States Fish and Wildlife Service shall conduct a study to—
				(1)identify methods to eradicate Asian carp
			 from the Illinois Waterway System, including methods for harvesting Asian carp;
			 and
				(2)evaluate the
			 feasibility and costs of each such method.
				(b)ConsultationThe
			 Director shall conduct the study under subsection (a) in consultation
			 with—
				(1)the Administrator of the National Oceanic
			 and Atmospheric Administration; and
				(2)at least two
			 interstate bodies representing the Mississippi River and Great Lakes
			 States.
				(c)ContentsThe
			 study shall include, at a minimum, an evaluation of the feasibility of
			 temporarily harvesting Asian carp as a method for eradicating the carp from the
			 Illinois River. Such evaluation shall include evaluations of—
				(1)species biomass
			 and distribution for all fish species in the Illinois River, including a
			 comparison with historical biomass and distribution data if such data is
			 available;
				(2)possible
			 harvesting methods for Asian carp;
				(3)possible products
			 that could be generated from Asian carp;
				(4)available types of
			 temporary processing locations for harvested Asian carp;
				(5)the environmental
			 effects of constructing and operating temporary processing facilities at such
			 locations;
				(6)methods to
			 repopulate the Illinois River ecosystem with native species; and
				(7)the effect of
			 Asian carp on the Illinois River ecosystem if temporary harvesting of Asian
			 Carp is not conducted.
				(d)Report
				(1)In
			 generalThe Director, in consultation with the Administrator,
			 shall submit to Congress a report containing the findings, conclusions, and
			 recommendations resulting from the study under subsection (a).
				(2)ContentsThe
			 report shall include recommendations concerning—
					(A)regulatory and
			 other mechanisms to ensure—
						(i)expeditious action
			 to address the Asian carp problem;
						(ii)effective eradication of such carp;
			 and
						(iii)that an appropriate deadline is set for the
			 completion of harvesting of such carp;
						(B)preferred
			 harvesting methods for Asian carp;
					(C)the ideal quantity
			 and distribution of—
						(i)temporary
			 processing locations for harvested Asian carp; and
						(ii)temporary buying
			 stations for harvested Asian carp; and
						(D)methods to
			 repopulate the Illinois River ecosystem with native species.
					(e)DeadlinesThe
			 Director shall—
				(1)begin the study
			 under subsection (a) not later than 3 months after the date of enactment of
			 this Act;
				(2)complete the study
			 not later than 15 months after such date of enactment; and
				(3)submit the report
			 under subsection (d) not later than 3 months after the date of completion of
			 the study.
				
